Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2016/080261.
The after final amendment filed on December 29, 2020 has been entered.

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on December 29, 2020 have been fully considered and in conjunction with the Examiner’s Amendment set forth below are deemed to be persuasive to overcome the rejections previously applied, as detailed below.   

Claim Rejections - 35 USC § 112
The amended claims no longer read on any pectate lyase that is calcium independent and/or has improved thermostability.  Therefore, the rejections of claims 1-2, 4-10, and 12-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and enablement requirement have been withdrawn.    

Terminal Disclaimer
The terminal disclaimer filed on January 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,246,696 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the filing of the above terminal disclaimer, the nonstatutory double patenting rejection of claims 1-2, 4-10, and 12-22 as being unpatentable over claims 1-20 of U.S. Patent No. 10,246,696 (reference patent) has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel J. Morath on January 13, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Amend the claim 1 as follows: 
 	In claim 1, line 1,

		After “polypeptide”, insert --with pectate lyase activity, the polypeptide--

Allowable Subject Matter
Claim 1-2, 4-10, and 12-23 are allowed.
Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior art discloses a pectate lyase having identical structure to the pectate lyase of SEQ ID NO:1 of the instant application (WO 2008/138109 – form PTO-1449), the Examiner has found no teaching or suggestion in the prior art directed to a mutant of SEQ ID NO:1 comprising the A231L amino acid substitution.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652